Citation Nr: 1023565	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative changes of the right knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative changes of the left hip.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative changes of the lumbar spine.

4.  Entitlement to service connection for degenerative 
changes of the left knee, claimed as secondary to right knee 
condition.

5.  Entitlement to service connection for left leg disorder.

6.  Entitlement to service connection for degenerative 
changes of the cervical spine, claimed as secondary to low 
back disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to February 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the RO in Denver, Colorado.


FINDINGS OF FACT

1.  An unappealed March 1996 rating decision denied service 
connection for degenerative changes of the right knee, left 
hip, and lumbar spine.

2.  The evidence associated with the claims file subsequent 
to the March 1996 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the right knee, left hip, and lumbar spine claims, 
and raises a reasonable possibility of substantiating the 
claim.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's right knee 
disorder is related to active service, nor was arthritis 
manifested during service or within one year after his 
separation from active service.
4.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's left hip 
disorder is related to active service, nor was arthritis 
manifested during service or within one year after his 
separation from active service.

5.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's lumbar 
spine disorder is related to active service, nor was 
arthritis manifested during service or within one year after 
his separation from active service.

6.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's left knee 
disorder is related to active service, nor was arthritis 
manifested during service or within one year after his 
separation from active service.

7.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's left leg 
disorder is related to active service.

8.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's cervical 
spine disorder is related to active service, nor was 
arthritis manifested during service or within one year after 
his separation from active service.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision, which denied service 
connection for right knee, left hip, and lumbar spine 
disorders, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.302 (2009).  

2.  The evidence received subsequent to the March 1996 rating 
decision is new and material, and the claims for service 
connection for right knee, left hip, and lumbar spine 
disorders are reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).
3.  The Veteran's degenerative changes of the right knee were 
not incurred in or aggravated by any event or incident in 
service, and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The Veteran's degenerative changes of the left hip were 
not incurred in or aggravated by any event or incident in 
service, and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  The Veteran's degenerative changes of the lumbar spine 
were not incurred in or aggravated by any event or incident 
in service, and may not be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

6.  The Veteran's degenerative changes of the left knee were 
not incurred in or aggravated by any event or incident in 
service, and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

7.  The Veteran's left leg disorder was not incurred in or 
aggravated by any event or incident in service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1111, 1131, 1137, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

8.  The Veteran's degenerative changes of the cervical spine 
were not incurred in or aggravated by any event or incident 
in service, and may not be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, nor, as discussed below, has the Board identified 
any.

In January 2007, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  It stated that he would need new and material 
evidence for the right knee, left hip, and back claims.  The 
letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claims.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  A 
later May 2007 letter described in detail why the right knee, 
left hip, and back claims were previously denied and advised 
the Veteran that the evidence should address the reasons for 
denial.    

The Board finds that the contents of the January and May 2007 
letters satisfied the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist, including the requirements set forth by the Court in 
Dingess, supra.  In addition, the July 2007 rating decision 
and July 2008 SOC explained the basis for the RO's action, 
and the SOC provided him with an additional 60-day period to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Evans U.S. Army Community Hospital (Evans), and private 
treatment records.  The Board finds that VA examinations are 
not necessary to fulfill VA's duty to assist in this case.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent evidence of record that 
suggests a causal relationship between any of the claimed 
disabilities and active service.  Moreover, there is no 
showing of many of the claimed disabilities for many years 
after separation from service.  Accordingly, an examination 
is not required here, even under the low threshold of 
McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  New and Material Evidence to Reopen Right Knee,
Left Hip, and Lumbar Spine Claims

In March 1996, the Veteran raised a claim of entitlement to 
service connection for right knee, left hip, and low back 
disorders.  These claims were denied in a March 1996 rating 
decision.  The Veteran did not appeal to the Board.  
Consequently, the March 1996 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In December 2006, the Veteran filed a request to reopen his 
claim for service connection for right knee, left hip, and 
low back disorders.  The claims were denied in an July 2007 
rating decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether 
new and material evidence has been received to reopen the 
claims.  

It appears that the RO addressed the three claims on the 
merits in its July 2007 rating decision.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final March 
1996 rating decision denying the Veteran's claim of 
entitlement to service connection for a right knee, left hip 
and low back condition consisted of his STRs.  They showed 
complaints of right knee pain in 1975, left hip pain in 1994, 
and a questionable low back 
X-ray in 1987.  However, there was no indication of further 
treatment following these complaints, and there was no post-
service evidence of a current disability.  

Based on the above evidence, the claims were denied.  
Specifically, the RO in March 1996 determined that the claims 
were not well-grounded, because there was no evidence of a 
current disability.

Evidence added to the record since the time of the last final 
denial in March 1996 includes treatment records from Evans 
and private doctors.  The records show current disorders of, 
and treatment for, the right knee, left hip, and low back.       

The evidence added to the record since the previous March 
1996 denial constitutes new and material evidence.  It 
addresses the existence of a disability, which is an 
unestablished fact necessary to substantiate the claim.  
Further, it is not redundant, as there have been no previous 
records containing diagnoses or treatment for a current 
disorder.  Finally, it does raise a reasonable possibility of 
substantiating the claims.  Therefore, the Board finds that 
the criteria under 38 C.F.R. § 3.156(a) have been satisfied, 
and the claims are reopened.  

Because the RO considered the merits of the underlying 
service connection claims in the July 2007 rating decision 
that are part of the pending appeal, the Board may proceed 
with appellate review at this time without prejudicing the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  



III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Secondary service connection may also be established, under 
38 C.F.R. § 3.310(a), for non-service-connected disability 
which is aggravated by service connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.  
In such instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability which 
existed prior to the aggravation of the non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

1.  Right Knee

The Veteran contends he has a right knee disorder that is 
related to active service.  In the VA Form 21-526 he 
submitted in March 1996, he indicated that he had right knee 
pain in 1976.  His STRs show that he complained of his right 
knee giving out and hurting constantly for a week in August 
1975.  Physical examination was essentially negative, and the 
doctor assessed traumatic arthritis.  He was given a limited-
duty physical profile, but there is no indication of further 
treatment, or how long the physical profile was in place.  
The Veteran's July 1995 retirement examination report lists 
diagnoses of bilateral retropatellar pain syndrome and 
patellofemoral pain syndrome.  

Following separation from service, in July 1999, the Veteran 
suffered trauma to his right lower leg at a gym.  The right 
tibial and fibular areas were swollen, and there was 
tenderness on examination.  X-rays showed a probable stress 
fracture of the right tibia.  A bone scan was ordered, but 
the results are not contained in the claims file.  

A December 2006 X-ray of the right knee showed slight 
prominence of the tibial spines, and tiny spurs at the 
superior and inferior margins of the patella, implying early 
degenerative change.  There was no evident effusion or 
traumatic change.  Also noted was thickening and irregularity 
of the posterior cortex of the proximal tibia, similar to the 
opposite leg, and thus, likely developmental rather than 
post-traumatic.  
Based on the foregoing, the Board finds that the weight of 
the evidence is against a grant of service connection for 
right knee degenerative changes.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
symptoms of arthritis in the knee were manifested either 
during service or during the applicable one-year presumptive 
period after service separation.  Further, there is no 
radiographic evidence of arthritis during service or within 
the year following his retirement.  

Next, continuity of the disorder has not been established by 
the evidence.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current knee pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's knee pain is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The STRs show treatment 
for right knee pain in 1975, but are silent for further 
treatment from that date until the Veteran's separation in 
February 1996.  Further, although the retirement examination 
report lists diagnoses of retropatellar pain syndrome and 
patellofemoral pain syndrome, the Veteran did not seek 
treatment for the right knee following separation from 
service until three years later, in 1999, following an injury 
to the right leg.  Moreover, arthritis was not found in the 
knee until 2006, 10 years after separation from service.  
While he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that 
he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment 
for 3 years following his military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Moreover, there are no competent opinions 
relating the Veteran's right knee problems to military 
service.  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's 
own statements.

The weight of the evidence is against a finding that the 
Veteran's right knee degenerative changes were incurred in or 
aggravated by active service.  The preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

2.  Left Hip

Next, the Veteran contends his current left hip disorder is 
related to active service.  In June 1985, he sought treatment 
for intermittent left posterior thigh pain, exacerbated by 
sudden stopping and rotating.  He had first felt the pain 
five months prior, when he took an extra long step and 
rotated at the same time.  On examination, there was no left 
hip or thigh tenderness, and range of motion was within 
normal limits.  The doctor assessed a left upper posterior 
thigh muscle strain.  In a May 1989 Report of Medical 
History, the Veteran wrote that he had occasional left hip 
pain.  Left hip pain was noted in a May 1994 Screening Note 
of Acute Medical Care.  At the July 1995 retirement 
examination, the doctor noted a 10-year history of left hip 
pain with rotation of the left hip and leg.  

Following separation from service, in July 1999, at Evans, 
the Veteran reported chronic left hip pain since an injury in 
1983.  The doctor noted decreased range of motion on 
examination as well as mild tight hip flexors and quadriceps.  
The doctor assessed mild degenerative joint disease.  The 
doctor also noted bursitis of the hip, told the Veteran to 
avoid high impact activities, and recommended stretching 
exercises.  

An X-ray of the hip was taken in January 2006 after the 
Veteran complained of increasing pain and stiffness.  The 
films showed an element of degenerative joint disease of 
moderate degree involving both hips, incidentally evident, 
with joint space narrowing and no acute bony abnormality.  
The sacroiliac joints and pelvis were intact.  

In December 2006, at Evans, the Veteran reported two weeks of 
hip pain, relieved by Mobic.  

He began treating at Bluestern Medical in November 2008.  He 
reported left hip pain, and the doctor assessed left hip 
trochanteric bursitis as well as degenerative joints.  The 
doctor injected pain medication, which resulted in excellent 
relief of pain.  An X-ray of the hip was ordered and taken at 
Gove County Medical Center.  There were mild degenerative 
changes, but no evidence of linear fractures or lesions.  The 
doctor reviewed the X-rays in December and stated the Veteran 
would likely need surgery.  The Veteran also stated his hip 
was originally injury in 1983 during military training when 
he was hit in the side by another person.  He continued 
treatment at Bluestern Medical until March 2009.

In May 2009, the Veteran sought treatment with Dr. R.L.B., 
complaining of intermittent, aching, severe pain in the left 
hip.  The onset was gradual, without injury, for about six 
months.  The Veteran stated that he had not tried any 
medication or treatments.  The doctor assessed osteoarthritis 
of the pelvis/thigh and recommended anti-inflammatories.  Dr. 
R.L.B. also discussed the possibility of an injection into 
the joint in the future.  At that time, however, the Veteran 
decided against any further treatment.  

In June 2009, the Veteran sought treatment with Dr. S.R.M., 
who noted that he had undergone an evaluation in Kansas and 
was diagnosed with osteoarthritis of the hip.  The pain was 
resistant to oral anti-inflammatories, Tylenol, activity 
modification, and conservative measures.  On physical 
examination, the hips showed asymmetry with range of motion 
with restricted flexion and rotation on the left.  Bilateral 
knees were stable without effusion.  The doctor reviewed 
X-rays which showed significant degenerative changes of the 
left hip with loss of joint space, rimming osteophytes, and 
subcondylar sclerosis.  Dr. S.R.M. agreed with the diagnosis 
and ultimately performed a left total hip arthroplasty in 
August 2009.  The Veteran participated in physical therapy 
and followed up with Dr. S.R.M. following surgery.  Dr. 
S.R.M. wrote a letter in May 2010 stating that the Veteran 
claimed he had a hip injury while in active service.  The 
doctor was unable to prove or disprove whether this injury 
was related to his hip arthritis as the Veteran's own set of 
symptoms were remote from that injury and there was no 
discernible posttraumatic deformity of the hip or pelvis.  

Based on the foregoing, the Board finds the weight of the 
evidence is against a grant of service connection for left 
hip degenerative changes.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
symptoms of arthritis were manifested during the applicable 
one-year presumptive period after service separation.  
Further, there is no radiographic evidence of arthritis 
during service or within the year following his retirement.  

Next, service connection is also not warranted on a non-
presumptive, i.e., direct basis.  Continuity of the disorder 
has not been established by the evidence.  As above, the 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  See 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Davidson; Buchanan, supra.  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, supra.  

In the present case, the Veteran's hip pain is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  We will now consider the 
credibility of such evidence.  The STRs show no treatment for 
left hip pain due to a muscle strain in 1985, 1989, 1994, and 
1995.  Following service, there was no documentation of 
treatment for hip pain until 1999, 3 years after his 
separation from service.  While he is clearly sincere in his 
beliefs, in light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  The absence of documented complaints 
or treatment for three years following his military discharge 
is more probative than his current recollection as to 
symptoms experienced in the distant past.  See Curry, 7 Vet. 
App. 59 (1994).  Moreover, there are no competent opinions 
relating the Veteran's current arthritis to active service.  
Indeed, Dr. S.R.M. wrote that he was unable to state whether 
the Veteran's hip osteoarthritis was related to any in-
service injury, because the Veteran's symptoms were remote in 
time from the injury and there was no discernible 
posttraumatic deformity of the hip or pelvis.  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for left 
hip degenerative changes, the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

3.  Lumbar Spine

The Veteran contends the degenerative changes in his lumbar 
spine are related to active service.  His STRs show treatment 
for low back pain in July 1987, when he complained of a 
needles and pins sensation in the low back.  There was no 
history of trauma.  Range of motion was normal and a straight 
leg raising test was negative.  The sacroiliac joint was 
tender.  

One month later, in August 1987, the Veteran followed up for 
his back pain.  He reported that the pain radiated down the 
side of his leg into the third and fourth toes of the left 
foot.  There was no bony abnormality and no edema.  The 
doctor assessed low back pain with radiation to the left leg 
and toes, and ordered an 
X-ray of the spine.  The X-ray was noted to be negative, but 
"possibly abnormal."  There was no fracture, malalignment, 
or congenital anomaly, but a precautionary bone scan was 
suggested due to equivocal erosion at S1, which was a 
"puzzling" finding.  The bone scan, however, was negative.  
Low back pain with onset in 1987 was noted in his 1995 
retirement examination report.  However, there is no 
indication he sought treatment for his low back pain after 
1987.  

Following separation from service, a January 2006 X-ray 
showed mild degenerative joint disease and evolution at what 
is likely the L3-L4 level with evolving end plate osteophytes 
in evolution.  No worrisome compression deformity was 
apparent.  The sacroiliac joints were unimpressive.  

In December of that year, the Veteran continued to report 
back pain at a visit to Evans.  He was taking Mobic for the 
pain, which helped, and needed a work excuse.  Intervertebral 
disc degeneration of the lumbar spine was listed as a 
diagnosis in a March 2007 note.  

Based on the foregoing, the Board finds that the weight of 
the evidence is against a finding that the Veteran's lumbar 
spine degenerative changes are related to active service.  

First, as above, the Board has ruled out presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309, as there is no 
evidence that symptoms of arthritis were manifested during 
the applicable one-year presumptive period after service 
separation.  Further, there is no radiographic evidence of 
arthritis during service or within the year following his 
retirement.  

Moreover, continuity of the disorder has not been established 
by the evidence.  As above, the Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Davidson; Buchanan, supra.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu, supra. 

The Veteran's statements regarding his low back pain are 
competent, and his STRs demonstrate treatment for low back 
pain during active service.  However, although he contends 
that his low back pain is related to service, there is no 
documentation of treatment for low back pain until 2006, 10 
years after separation from service, and this gap in time is 
more probative than the Veteran's current recollection as to 
symptoms experienced in the distant past.  See Curry, supra.  
Moreover, there are no competent medical opinions relating 
the Veteran's low back pain and degenerative changes to 
active service.  Therefore, continuity has not here been 
established, either through the competent medical evidence or 
through the Veteran's statements.   

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
lumbar spine degenerative changes, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

4.  Left Knee

The Veteran contends his current left knee disorder is 
secondary to his right knee disorder.  The Board has also 
considered direct service connection in the analysis below.  

The Veteran's STRs are silent for any manifestation of left 
knee pain or arthritis.  His 1995 retirement examination 
report lists bilateral retropatellar pain syndrome and 
patellofemoral pain syndrome as diagnoses, however.  

Following separation from service, a December 2006 X-ray of 
the left knee showed early degenerative changes, including 
slight prominence of the tibial spines, and tiny spurring at 
the superior and inferior margins of the patella.  
Calcification adjacent to the posterior cortex of the 
proximal tibia likely reflected prior injury to the 
interosseous ligament.  Joint spaces were maintained.  There 
is no indication that the Veteran sought additional treatment 
for the left knee, other than taking pain medications.  

Based on the foregoing, the Board finds that the weight of 
the evidence is against a grant of service connection for 
degenerative changes of the left knee.  

First, the evidence does not demonstrate any connection 
between the Veteran's left knee problems and right knee 
condition.  Moreover, the right knee condition is not 
service-connected, so even if the two conditions were 
related, it would not allow for a grant of secondary service 
connection.  

Next, as above, the Board has ruled out presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309, as there is no 
evidence that symptoms of arthritis were manifested during 
the applicable one-year presumptive period after service 
separation.  Further, there is no radiographic evidence of 
arthritis during service or within the year following his 
retirement.  
Moreover, continuity of the disorder has not been established 
by the evidence.  As above, the Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Davidson; Buchanan, supra.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu, supra. 

The Veteran's statements regarding his left knee pain are 
competent.  However, although his retirement examination 
report lists patellofemoral pain syndrome and retropatellar 
pain syndrome as diagnoses, his service records do not show 
treatment for left knee pain during active service.  
Additionally, although the Veteran contends that his left 
knee pain is related to service, there is no documentation of 
treatment for left knee pain until 2006, 10 years after 
separation from service, and this gap in time is more 
probative than the Veteran's current recollection as to 
symptoms experienced in the distant past.  See Curry, supra.  
Moreover, there are no competent medical opinions relating 
the left knee pain and degenerative changes to active service 
or to the right knee condition.  Therefore, continuity has 
not here been established, either through the competent 
medical evidence or through the Veteran's statements.   

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
degenerative changes of the left knee, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

5.  Left Leg

Next, the Veteran contends he has a current left leg 
condition that is related to active service.  Service records 
show complaints of a pins-and-needles sensation in the left 
leg due to low back radiating pain, as described above.  A 
1994 Master Problem List shows that he had left leg pain, 
particularly of the tibia, that year.  However, there is no 
other indication that the Veteran had left leg problems in 
active service.  Moreover, his 1995 retirement examination 
report does not indicate any left leg pain or problems.  

Following separation from service, in January 2006 at Evans, 
the Veteran complained of tingling and numbness of the toes 
of the left foot.  X-rays showed degenerative changes of the 
lumbar spine.  

Based on the foregoing, the Board finds that the weight of 
the evidence is against a grant of service connection for a 
left leg condition.  

Continuity of the disorder has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Davidson; Buchanan, supra.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu, supra. 

The Veteran's statements regarding his pins and needles 
sensations are competent.  However, his service records 
reflect radicular symptoms in 1987 and 1994, but no other 
treatment for the left leg during active service.  
Additionally, although the Veteran contends that his left leg 
symptoms are related to service, there is no documentation of 
treatment for left leg symptoms until 2006, 10 years after 
separation from service, and this gap in time is more 
probative than the Veteran's current recollection as to 
symptoms experienced in the distant past.  See Curry, supra.  
Moreover, there are no competent medical opinions relating 
the Veteran's left leg symptoms to active service.  
Additionally, the low back condition to which the Veteran's 
radicular symptoms were attributed is not service-connected.  
Therefore, continuity has not here been established, either 
through the competent medical evidence or through the 
Veteran's statements.   

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
left leg condition, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

6.  Cervical Spine

Finally, the Veteran contends he has a cervical spine 
disorder that is related to his low back condition.  Again, 
the Board has considered direct service connection as well in 
the analysis below.  

The Veteran's STRs are completely silent with regard to any 
neck or cervical spine problems, including his 1995 
retirement examination report.  

Following separation from service, in April 2001 at Evans, 
the Veteran complained of numbness to the left hand for 4 
months following trauma to the shoulder while shooting a 
rifle.  Range of motion of the neck was normal.  The doctor 
assessed left arm paresthesias, and ordered a cervical spine 
X-ray.  However, the results of that X-ray do not appear to 
have been associated with the claims file.  

In January 2006, an X-ray of the cervical spine showed mild 
intervertebral disc space narrowing suggestive at C5-C6 with 
early end plate osteophyte formation and evolution, with no 
acute bony abnormality and no significant neural foraminal 
encroachment.  

Based on the foregoing, the Board finds that the weight of 
the evidence is against a grant of service connection for 
degenerative changes of the cervical spine.  

First, there are no competent medical opinions relating the 
Veteran's cervical spine condition to his low back condition, 
and the low back condition is not service connected.  
Next, as above, the Board has ruled out presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309, as there is no 
evidence that symptoms of arthritis were manifested during 
the applicable one-year presumptive period after service 
separation.  Further, there is no radiographic evidence of 
arthritis during service or within the year following his 
retirement.  

Moreover, continuity of the disorder has not been established 
by the evidence.  As above, the Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Davidson; Buchanan, supra.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu, supra. 

As above, the Veteran's statements regarding his neck pain 
are competent.  However, his STRs are silent for any 
complaints of pain or treatment for neck problems during 
active service.  Also, although he contends that his cervical 
spine condition is related to service, there is no 
documentation of neck pain until 2001, five years after 
separation from service, and this gap in time is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry, supra.  
Moreover, there are no competent medical opinions relating 
the Veteran's cervical spine degenerative changes to active 
service or to the low back condition.  Therefore, continuity 
has not here been established, either through the competent 
medical evidence or through the Veteran's statements.   

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
degenerative changes of the cervical spine, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for degenerative changes of the right knee 
is denied.  

Service connection for degenerative changes of the left hip 
is denied.  

Service connection for degenerative changes of the lumbar 
spine is denied.

Service connection for degenerative changes of the left knee 
is denied.

Service connection for a left leg disorder is denied.  

Service connection for degenerative changes of the cervical 
spine is denied.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


